



 RESTRICTED STOCK AWARD AGREEMENT
 
UNDER THE CAMDEN NATIONAL CORPORATION
2012 EQUITY AND INCENTIVE PLAN
 
Name of Grantee:
No. of Shares:
Grant Date:
 
Pursuant to the Camden National Corporation 2012 Equity and Incentive Plan, as
amended through the date hereof (the “Plan”), Camden National Corporation (the
“Company”) hereby grants a Restricted Stock Award (an “Award”) to the Grantee
named above. Upon acceptance of this Award, the Grantee shall receive the number
of shares of Common Stock, no par value per share (the “Restricted Stock”) of
the Company specified above, subject to the restrictions and conditions set
forth herein and in the Plan. 
1.          Acceptance of Award. The Grantee shall have no rights with respect
to this Award unless he or she shall have accepted this Award by signing and
delivering to the Company a copy of this Award Agreement. Thereupon, the shares
of Restricted Stock shall be issued in the name of the Grantee and the Grantee’s
name shall be entered as the stockholder of record on the books of the Company.
The Grantee shall have all the rights of a shareholder with respect to such
Restricted Stock, subject, however, to the restrictions and conditions set forth
in this Award Agreement and in the Plan. 
2.          Certificates, Legend, Etc. Upon acceptance of this Award by the
Grantee, certificates evidencing the shares of Restricted Stock granted herein
shall be issued in the name of the Grantee. Such certificates shall bear an
appropriate legend, as determined by the Committee (as defined in Section 2 of
the Plan) in its sole discretion, to the effect that such shares of Restricted
Stock are subject to restrictions as set forth herein and in the Plan. Unless
the Committee otherwise determines, such certificates shall remain in the
possession of the Company until the shares are vested as set forth herein and
the Grantee shall deliver to the Company a stock power endorsed in blank. 
3.          Voting/Dividends. Upon the issuance of the shares of Restricted
Stock hereunder, the Grantee shall have the rights of a stockholder of the
Company with respect to voting the shares of Restricted Stock and to be paid
currently on all dividends declared and issued in respect of such shares. 
4.          Tender Offers and Merger Elections. The Grantee shall have the right
to respond, or to direct the response, with respect to the related shares of
Restricted Stock, to any tender offer, exchange offer, cash/stock merger
consideration election or other offer made to, or elections made by, the holders
of shares of Common Stock of the Company.
 5.          Vesting of Restricted Stock. The restrictions and conditions in
this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule. If a series of Vesting Dates is specified, then the
restrictions and conditions shall lapse only with respect to the incremental
number of shares of Restricted Stock specified as vested on such date.
 
Incremental Number (Cumulative Number)
of Shares of Restricted Stock Vested
 
Vesting Date
 
 
 
#                     #
 
DATE
 
 
 
#                     #
 
DATE
 
 
 
#                     #
 
DATE

 
Subsequent to such Vesting Date or Dates, the shares of Common Stock on which
all restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Committee may at any time accelerate the vesting schedule specified
in this Paragraph 6. 
6.          Termination of Service. The Grantee’s rights in any shares of
Restricted Stock that have not vested shall, upon the termination of the
Grantee’s Service to the Company and any Subsidiary, (i) in the event of
termination for Cause, expire





--------------------------------------------------------------------------------





and be forfeited; (ii) in the event of (A) the death or Disability of the
Grantee, (B) a Change of Control, or (C) the Retirement of the Grantee provided
that the Grantee is at least sixty-five (65) years old and has provided Services
to the Company or a Subsidiary for at least five (5) consecutive years,
accelerate and become fully vested as of the date of termination of Service; or
(iii) in all other cases, terminate upon the grantee’s termination of Service
with the Company and its Subsidiaries and such shares shall be subject to a
right of repurchase by the Company from the Grantee or his or her legal
representative at the original purchase price. The Company must exercise such
right of forfeiture by written notice to the Grantee or the Grantee’s legal
representative not later than sixty (60) days following such termination of
Service. 
7.          Incorporation of Plan. Notwithstanding anything herein to the
contrary, this Award Agreement shall be subject to and governed by all the terms
and conditions of the Plan, a copy of which the Grantee acknowledges having
received, including the powers of the Committee set forth in Section 2(b) of the
Plan. Capitalized terms in this Award Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein. 
8.          Transferability. This Award Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. 
9.          Tax Withholding. Notwithstanding any provision of any applicable
award agreement between the Company and the Grantee, and except as expressly
elected by the Grantee, the Grantee’s required minimum tax withholding
obligation shall be satisfied as follows: With respect to any Award of
Restricted Stock, the Grantee shall transfer to the Company such number of
shares of Common Stock of the Company with an aggregate Fair Market Value that
would satisfy the withholding amount due, in each case, not later than the day
as of which the applicable award becomes a taxable event for Federal income tax
purposes. 
10.          Miscellaneous.
 (a)          This Award Agreement and the Plan contain the entire agreement of
the parties relating to the subject matter hereof and supersede any prior
agreements or understandings with respect thereto.
 (b)          Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Grantee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing.
 (c)          This Award Agreement does not confer upon the Grantee any rights
with respect to continuation of employment by the Company or any Subsidiary or
with respect to any future Awards.
 
CAMDEN NATIONAL CORPORATION
`
 
 
By:
 
 
 
Title:

 


The foregoing Award Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned.
 
Dated:
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
NAME:
 
 
 
 
 
 
 
ADDRESS:






